Citation Nr: 1615100	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was remanded in June 2015 for additional development and now returns for further appellate review.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that he reported to sick call for symptoms of hearing loss and tinnitus following weapons qualification testing during basic training at Fort Knox, Kentucky.  He further asserts that he told the medic on duty to record his symptoms in his medical record.  

The Veteran's service treatment records do not contain any notes referring to treatment for hearing loss and/or tinnitus; thus, the Board's June 2015 Remand directed that the AOJ undertake a search for any additional service treatment records from the dispensary at Fort Knox, Kentucky.  

In August 2015, the AOJ requested that the National Personnel Records Center (NPRC) provide all service treatment records in its possession, as well as the Veteran's personnel file.  In response, the NPRC forwarded the Veteran's personnel records for inclusion with the record.  The AOJ did not make any specific request for records from the Fort Knox dispensary, as directed by the June 2015 Remand.  Another remand is required so that this may be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2015 Remand further directed an addendum opinion be obtained from the examiner who conducted the Veteran's October 2014 VA audiological examination and found that the Veteran's hearing loss and tinnitus did not have their onset during service.  The Board noted that the October 2014 VA examiner offered as rationale the fact that the Veteran's service treatment records did not document any reports of hearing loss or tinnitus, his hearing acuity at separation was normal, he was not exposed to acoustic trauma during service, and over 30 years elapsed between the Veteran's service and his initial treatment for hearing loss.  The June 2015 Remand determined that additional explanation was needed as to the significance of the competent lay evidence of an onset of hearing loss and tinnitus during service, as well as the medical significance of the length of time between the Veteran's service and his initial treatment for hearing loss.  

The requested addendum was received in February 2016; however, the findings essentially restate the October 2014 conclusions, and do not explain the significance of the time elapsed between the Veteran's separation from service and his first diagnosis of hearing loss.  Additionally, while the addendum notes the Veteran's reports of in-service onset of symptoms of hearing loss and tinnitus, it does not clearly state why these symptoms were not the initial manifestations of the Veteran's current sensorineural hearing loss and/or tinnitus.  Finally, the examiner states that the Veteran's military occupation of clerk/photographer had a low probability of noise exposure during service; however, the opinion did not consider the Veteran's report of noise exposure during basic training when servicemembers are required to demonstrate basic weapons qualifications on a firing range.  38 U.S.C.A. § 1154(a).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The matter must be returned to the previous examiner for additional clarification of his conclusions.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC, the Department of the Army, and/or any other appropriate agency, and request records pertaining to the Veteran's reported in-service treatment for hearing complaints from the base dispensary at Fort Knox, Kentucky, from November 1963 to January 1964.  

If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.           § 3.159(e).

2.  Then, return the record to the VA examiner who examined the Veteran in October 2014 and offered the etiological opinion in February 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the aforementioned VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and/or tinnitus had its onset during service.  The examiner is advised that acoustic trauma as a result of exposure to small arms fire during basic training is to be presumed, based on the time, place, and circumstances of the Veteran's service.

In answering this inquiry, the examiner must note and discuss the Veteran's reports of experiencing tinnitus and decreased hearing acuity after exposure to small arms fire during basic training, with persistent symptomatology both during service and after his separation, and state whether these were the initial manifestations of the Veteran's current hearing loss and tinnitus.  If the examiner finds that the Veteran's current hearing loss and/or tinnitus did not initially manifest after his in-service acoustic trauma, he or she must provide a detailed explanation as to why this is so.   

The examiner is also asked to provide a detailed rationale as to the medical significance of the length of time between the in-service acoustic trauma and his initial treatment for hearing loss, taking into account the Veteran's competent reports of persistent symptoms of decreased hearing acuity after his in-service acoustic trauma.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


